Matter of Frank G. v Renee P.-F. (2016 NY Slip Op 05947)





Matter of Frank G. v Renee P.-F.


2016 NY Slip Op 05947


Decided on September 6, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 6, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
BETSY BARROS, JJ.


2015-05209
 (Docket Nos. V-6147-14/15A, V-6148-14/15A, P-6149-14, P-6150-14, V-1144-15, V-1145-15, Z-874-15)

[*1]In the Matter of Frank G. (Anonymous), appellant,
vRenee P.-F. (Anonymous), et al., respondents. (Proceeding No. 1)
In the Matter of Renee P.-F. (Anonymous), respondent,
vvFrank G. (Anonymous), appellant. (Proceeding No. 2)


Meth Law Offices, P.C., Chester, NY (Michael D. Meth and Bianca Formisano of counsel), for appellant.
Sheila Callahan O'Donnell, Cornwall, NY, for respondent Renee P.-F.
Gloria Marchetti-Bruck, Mount Kisco, NY, attorney for the children.

DECISION & ORDER
Appeal, by permission, from an order of the Family Court, Orange County (Lori Currier Woods, J.), dated June 12, 2015. The order granted Renee P.-F. access appointments with the subject children, to be supervised by Joseph P., commencing June 25, 2015, until June 28, 2015.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
The order appealed from expired by its own terms. Accordingly, the appeal must be dismissed as academic (see Matter of Heard v Ganaishlal, 52 AD3d 833; Matter of Jacobs v Traylor, 43 AD3d 466, 467; Matter of Ellwanger v Ellwanger, 31 AD3d 447; Matter of DePaola v Corrales, 303 AD2d 586, 587; Matter of Trentacoste v Trentacoste, 211 AD2d 724, 726).
HALL, J.P., COHEN, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court